Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 1 of 33 PageID #: 3683



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

BLITZSAFE TEXAS, LLC,                 §
                                      §
                     Plaintiff,       §    Case No. 2:17-cv-00430-JRG
                                      §    (LEAD CASE)
         v.                           §
                                      §
MITSUBISHI ELECTRIC                   §    JURY TRIAL DEMANDED
CORPORATION, ET AL.,                  §
                                      §
                     Defendants.      §
                                      §

                                      §
BLITZSAFE TEXAS, LLC,                 §
                                      §    Case No. 2:17-cv-00424-JRG
                     Plaintiff,       §
                                      §
         v.                           §    JURY TRIAL DEMANDED
                                      §
TATA MOTORS LTD.,                     §
JAGUAR LAND ROVER LIMITED,            §
JAGUAR LAND ROVER NORTH               §
AMERICA, LLC,                         §
                                      §
                     Defendants.      §


                    PLAINTIFF BLITZSAFE TEXAS, LLC’S
                   OPENING CLAIM CONSTRUCTION BRIEF
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 2 of 33 PageID #: 3684



                                               TABLE OF CONTENTS
                                                                                                                                  Page(s)

I.     INTRODUCTION .............................................................................................................. 1

II.    CLAIM CONSTRUCTION STANDARD OF REVIEW .................................................. 2

       A.        Governing Law ....................................................................................................... 2

       B.        Level of Ordinary Skill in the Art ........................................................................... 3

III.   PATENT BACKGROUND AND TECHNOLOGY .......................................................... 3

       A.        Overview of the ’786 Patent ................................................................................... 3

       B.        Overview of the ’342 Patent ................................................................................... 4

IV.    AGREED UPON CONSTRUCTIONS .............................................................................. 4

V.     DISPUTED TERMS ........................................................................................................... 7

       A.        “interface” ............................................................................................................... 7

       B.        “integration subsystem” ........................................................................................ 11

                 1.         “Integration Subsystem” Is Not a Means-Plus-Function Term
                            and Has Already Been Properly Construed .............................................. 12

                 2.         Even if “Integration Subsystem” Were to Invoke 35 U.S.C.
                            § 112(6) the Term is Not Invalid Under 35 U.S.C. § 112(2) .................... 16

       C.        “Audio Generated by” Terms ............................................................................... 18

       D.        “formatted command”/ “formatted control command”/ “formatted
                 control signal” ....................................................................................................... 20

       E.        “after-market [audio/video] device” ..................................................................... 21

       F.        “video information” .............................................................................................. 24

       G.        “connector electrically connectable to” / “electrical connector” /
                 “connectable” ........................................................................................................ 25

VI.    CONCLUSION ................................................................................................................. 26




                                                                  -i-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 3 of 33 PageID #: 3685



                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Abstrax, Inc. v. Hewlett-Packard Co.,
   No. 2:14-cv-158-JRG, 2015 WL 156555 (E.D. Tex., Jan. 12, 2015) ......................................25

Adidas AG v. Under Armour, Inc.,
   No. 1:14-cv-00130, D.I. 201 (D. Del., Dec. 15, 2015) ......................................................10, 14

Apple Inc. v. Motorola, Inc.,
   757 F.3d 1286 (Fed. Cir. 2014) (overruled on other grounds) ................................................16

Aristocrat Techs. Aus. Pty Ltd. v. Int’l Game Tech.,
    521 F.3d 1328 (Fed. Cir. 2008)................................................................................................17

Coho Licensing LLC v. Glam Media, Inc.,
   No. C 14-01576 JSW, 2017 WL 6210882 (N.D. Cal., Jan. 23, 2017)...................11, 12, 14, 15

Cordis Corp. v. Boston Sci. Corp.,
   561 F.3d 1319 (Fed. Cir. 2009)................................................................................................14

Finisar Corp. v. DirecTV Grp., Inc.,
   523 F.3d 1323 (Fed. Cir. 2008)..................................................................................................2

Huawei Tech. Co. Ltd. v. T-Mobile US, Inc.,
   No. 2:16-cv-00055-JRG-RSP, 2017 WL 2190103 (E.D. Tex., May 17, 2017) ........................2

Interdigital Comm. Inc. v. Nokia Corp.,
    No. 1:13-cv-00010-RGA, 2014 WL 8104167 (D. Del., Sept. 19, 2014) ...........................10, 14

Markman v. Westview Instruments, Inc.,
  517 U.S. 370 (1996) .......................................................................................................2, 18, 21

Maurice Mitchell Innovations, LP v. Intel Corp.,
  No. 2:04-CV-450, 2006, WL 1751779 (E.D. Tex., Jun. 21, 2006) ...........................................2

In re Papst Licensing Digital Camera Patent Litig.,
    778 F.3d 1255 ..........................................................................................................................25

Pragmatus AV, LLC v. Yahoo! Inc.,
   No. C-13-1176, 2014, WL 1922081 (N.D. Cal., May 13, 2014) .......................................10, 14

Seoul Semiconductor Co. Ltd. v. Nichia Corp.,
   596 F. Supp. 2d 1005 (E.D. Tex., Feb. 6, 2009) ........................................................................2




                                                                    -ii-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 4 of 33 PageID #: 3686



TQP Development, LLC v. Inuit Inc.,
  No. 2:12-CV-180, 2014 WL 2810016 (E.D. Tex., June 20, 2014)............................................2

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015)..........................................................................................12, 13

Statutes

35 U.S.C. § 112 ..................................................................................................................11, 12, 16

Other Authorities

American Honda Motor Co., Inc. v. Blitzsafe Texas, LLC,
  IPR2018-01473 (P.T.A.B., Jan. 24, 2017) ...............................................................................14

BMW of North America, LLC. v. Blitzsafe Texas, LLC,
  IPR2018-01142 (P.T.A.B., Nov. 26, 2018) .........................................................................9, 10




                                                                   -iii-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 5 of 33 PageID #: 3687



        Pursuant to P.R. 4-5(a) and the Court’s November 8, 2018, Docket Control Order (Dkt.

168), Plaintiff Blitzsafe Texas, LLC (“Blitzsafe”) hereby submits its Opening Claim

Construction Brief. The asserted patents in the above-captioned matter are U.S. Patent Nos.

7,489,786 (the “’786 Patent”) and 8,155,342 (the “’342 Patent”) (together, the “Asserted

Patents”). The inventor of the Asserted Patents is Ira Marlowe.

I.      INTRODUCTION

        This Court has twice construed the claims of the Asserted Patents: first in Blitzsafe Texas,

LLC v. Honda Motor Co. Ltd., et al., Case No. 2:15-cv-01274-JRG-RSP (the “Honda

litigation”), and then in Blitzsafe Texas, LLC v. Subaru Corp., et al., Case No. 2:17-cv-00421-

JRG-RSP (the “Subaru litigation”). Defendants now seek to re-litigate constructions that this

Court has decided, or to which the parties have previously agreed, in an attempt to narrow the

scope of the claims and create non-infringement arguments.

        Defendants’ intent is obvious. These Defendants, and the defendants in the Honda

litigation, took their best shot at invalidating the Asserted Patents by filing 24 inter partes review

petitions (“IPR”) in the PTAB. These IPRs resulted in the cancellation of zero claims. The only

IPR in which a challenge to the claims of the ’342 Patent was instituted, IPR2016-00418 (the

“418 IPR”), was settled two years ago.         Then, shortly after the instant cases were filed,

Defendants essentially refiled the 418 IPR, and the PTAB denied institution. Nine more IPRs of

dubious quality followed, and all were denied institution. Now that all of Defendants’ IPRs have

failed and they have little prospect of invalidating any claims of the Asserted Patents, Defendants

have shifted their focus to narrowing the claims of the Asserted Patents to bolster their non-

infringement arguments without risk of sacrificing invalidity arguments which are virtually non-

existent.
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 6 of 33 PageID #: 3688



         Rather than permit Defendants to rewrite the claims of the Asserted Patents, this Court

should defer to its prior claim constructions. Prior claim construction proceedings involving the

same Asserted Patents are “entitled to reasoned deference under the broad principals of stare

decisis and the goals articulated by the Supreme Court in Markman, even though stare decisis

may not be applicable per se.” Maurice Mitchell Innovations, LP v. Intel Corp., No. 2:04-CV-

450, 2006, WL 1751779, at *4 (E.D. Tex., Jun. 21, 2006) (Davis, J.). The Court’s prior

constructions are entitled to substantial weight, and the Court should decline to depart from those

constructions because, as demonstrated below, Defendants have not demonstrated any need to do

so. See TQP Development, LLC v. Inuit Inc., No. 2:12-CV-180, 2014 WL 2810016, at *6 (E.D.

Tex., June 20, 2014) (Bryson, J.) (“[P]revious claim constructions in cases involving the same

patent are entitled to substantial weight, and the Court has determined that it will not depart from

those constructions absent a strong reason for doing so.”); see also Finisar Corp. v. DirecTV

Grp., Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008) (noting “the importance of uniformity in the

treatment of a given patent”) (quoting Markman v. Westview Instruments, Inc., 517 U.S. 370,

390 (1996)).

II.      CLAIM CONSTRUCTION STANDARD OF REVIEW

         A.     Governing Law

         The governing legal standards relating to claim construction are described, for example,

in the Court’s opinion in Huawei Tech. Co. Ltd. v. T-Mobile US, Inc., No. 2:16-cv-00055-JRG-

RSP, 2017 WL 2190103 (E.D. Tex., May 17, 2017), and are hereby incorporated by reference.

See also Seoul Semiconductor Co. Ltd. v. Nichia Corp., 596 F. Supp. 2d 1005 (E.D. Tex., Feb. 6,

2009).




                                                -2-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 7 of 33 PageID #: 3689



       B.         Level of Ordinary Skill in the Art

       The “Field of Disclosure” is described generally as “an audio device integration system”

in the ’786 Patent and the ’342 Patent. The detailed descriptions of the inventions and the claims

of the Asserted Patents draw on a combination of skills. Blitzsafe submits that a person of

ordinary skill in the art covered by the patents-in-suit would have a Bachelor’s degree in

electrical engineering or equivalent degree, and at least two years of experience in signal

processing and/or electronic devices with interfaces and/or experience with media

communication in the context of automotive applications. Extensive experience and technical

training may substitute for educational requirements, while advanced education might substitute

for experience.

III.   PATENT BACKGROUND AND TECHNOLOGY

       A.         Overview of the ’786 Patent

       The ’786 Patent issued on February 10, 2009, from Application No. 10/316,961 (the

“’961 Application”), filed on December 11, 2002. The ’786 Patent pertains to an audio device

integration system that enables after-market audio products, which are not specifically designed

for use in an automobile, such as CD players, CD changers, MP3 players, satellite receivers,

digital audio broadcast receivers, and auxiliary input sources, to be connected to, operated with,

and be controlled from, an existing stereo system in an automobile. The interface allows vehicle

users to seamlessly integrate one or more portable electronic devices with an automobile stereo

system such that the user can access, manage, and communicate audio and video content using

the automobile’s controls, and to enjoy audio and video generated by the external device via the

car stereo’s speakers and display. The ’786 Patent provides the convenience of integrating an

array of audio devices into one centrally-controlled system, saving users the distraction and

annoyance of toggling between the controls of incompatible components.


                                                -3-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 8 of 33 PageID #: 3690



       B.      Overview of the ’342 Patent

       The ’342 Patent was issued from a continuation-in-part application, claiming priority to

the ’961 Application. See ’342 Patent, “Related U.S. Application Data.” The ’342 Patent relates

to a multimedia device integration system that allows a plurality of portable electronic devices to

be wirelessly integrated into an existing car stereo system, via an “integration subsystem,” while

allowing information to be displayed on, and control to be provided from the car stereo. See, the

’342 Patent, at 2:44–54, 33:43–46; Abstract. The integration subsystem can be positioned in

communication with the portable device or in communication with the car audio/video system,

allowing data and control signals to be exchanged between the portable device and the car

audio/video system. Similar to the interface of the ’786 Patent, the integration subsystem

processes and formats data so that instructions and information are processed by the portable

device and vice versa, and permits audio and video generated by the portable device to be played

on the car audio/video system. Id. at 33:43––35:62, Figs. 18, 19. The invention of the ’342

Patent provides the same convenience of the ‘786 Patent with the added benefit of wireless

integration.

IV.    AGREED UPON CONSTRUCTIONS

            Term(s)                Claims of the               Agreed-Upon Construction
                                  Asserted Patents

“integration” / “integrating”   ’786 Patent,             “connecting one or more external
                                claims 1, 5, 57, 86      devices or inputs to an existing car radio
                                                         or stereo via an interface, processing and
                                                         handling signals and audio channels,
                                                         allowing a user to control the devices via
                                                         the car stereo, and displaying data from
                                                         the devices on the radio.”




                                                -4-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 9 of 33 PageID #: 3691




          Term(s)                  Claims of the                Agreed-Upon Construction
                                  Asserted Patents

“integration” / “integrating”   ’342 Patent, claims 49,   “connecting one or more external
                                50, 53, 54, 56, 66, 70,   devices or inputs to an existing car
                                73, 74, 77, 78, 79, 80,   stereo or video system via an interface,
                                94, 97, 99, 102, 103,     processing and handling signals, audio,
                                106, 113, 120             and/or video
                                                          information, allowing a user to control
                                                          the devices via the car stereo or video
                                                          system, and displaying data from the
                                                          devices on the car stereo or video
                                                          system”

“auxiliary input source”        ’786 Patent,              “a device that outputs audio by
                                claims 1, 14              headphone jack or other connector”

“car stereo”                    ’786 Patent, claims 1,    “all presently existing car stereos and
                                2, 6, 13, 14, 57, 58,     radios, such as physical devices that are
                                60, 63, 86, 90, 91        present at any location within a vehicle,
                                                          in addition to software and/or
                                                          graphically-or-display-driven receivers.
                                                          An example of such a receiver is a
                                                          software-driven receiver that operates on
                                                          a universal LCD panel within a vehicle
                                                          and is operable by a user via a graphical
                                                          user interface displayed on the universal
                                                          LCD panel. Further, any future receiver,
                                                          whether a hardwired or a
                                                          software/graphical receiver operable on
                                                          one or more displays, is considered
                                                          within the definition of the terms ‘car
                                                          stereo’ and ‘car radio’”
                                                          “a continuously transmitted signal
“device presence signal”        ’786 Patent,
                                                          indicating an audio device is present”
                                claims 6, 57, 86
                                ’342 Patent,
                                claims 56, 106




                                                   -5-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 10 of 33 PageID #: 3692




            Term(s)                 Claims of the                Agreed-Upon Construction
                                   Asserted Patents

 “portable”                      ’786 Patent, claims 57    “capable of being moved about”
                                 ’342 Patent, claims 49,
                                 52, 53, 54, 56, 57, 62,
                                 63, 64, 66, 70, 71, 73,
                                 76, 77, 78, 80, 94, 95,
                                 97, 100, 101, 103,
                                 106, 109, 110, 111,
                                 113, 115, 120

 “pre-programmed”                ’786 Patent, claims 1, Plain and ordinary meaning
                                 7, 8, 57, 60, 86, 90, 91

 “connectable”                   ’786 Patent,              Plain and ordinary meaning
                                 claims 1, 57, 86

 “channeling audio signals” /    ’786 Patent,              “receiving and transmitting audio” or
 “audio signals . . . are        claims 1, 14              “receives and transmits [audio/video]”
 selectively channeled” /        ’342 Patent, claims 97,
 “channeling audio” /            99, 113, 120
 “channels audio” /
 “channels video

 “maintain … in an               ’786 Patent, claims 57, “preventing the car stereo from shutting
 operational state”              86                      off, entering a sleep mode, or otherwise
                                                         being unresponsive to signals and/or
                                                         data from an external source”
                                                           “preventing the car stereo from shutting
 “maintaining . . . in a state   ’786 Patent, claim 6
 responsive” /                                             off, entering a sleep mode, or otherwise
                                 ’342 Patent,              being unresponsive to signals and/or
 “maintain . . . in a state      claims 56, 106            data from an external source”
 responsive”
 “external”                      ’786 Patent,              “outside and alien to the environment of
                                 claims 1, 57, 86          an OEM or after-market stereo system
                                                           (and not limited to devices that were not
                                 ’342 Patent,
                                                           made to work in automobiles)”
                                 claims 49, 73, 97, 120

 “car audio/video system”        ’342 Patent, claims       Plain and ordinary meaning
                                 49–51, 53, 54, 56, 66,
                                 70, 73–75, 77, 78, 94,
                                 97, 99, 106, 113, 120




                                                    -6-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 11 of 33 PageID #: 3693




             Term(s)                 Claims of the                Agreed-Upon Construction
                                    Asserted Patents

 “format incompatible with       ’786 Patent,               “format incompatible with” means “a
 the [after-market audio         claims 1, 57, 90           format not designed to work with”
 device, MP3 player,             ’342 Patent,
 portable device, video           claims 53, 57, 77, 97
 device, portable audio
 device, car stereo, car
 audio/video system]”

 “format incompatible with       ’786 Patent,               “format incompatible with” means “a
 the [car stereo / car           claims 1, 60               format not designed to work with”
 audio/video system]:            ’342 Patent, claims 54,
                                 70, 78, 120

 V.     DISPUTED TERMS

        A.      “interface”

      Blitzsafe’s Proposed Construction                   Defendants’ Proposed Construction
 “a device that includes a microcontroller and      “a device that includes a microcontroller and that
 that is a functionally and structurally separate   is a functionally and structurally separate
 component from the car stereo, which               component from the car stereo and housed
 integrates an external aftermarket device with     separately from the car stereo, which integrates
 a car stereo”                                      an external aftermarket device with a car stereo.”

        The term “interface” is recited in asserted claims 1, 5, 6, 10, 14, 23, 57, 64, 86, 88, 92,

 and 97 of the ’786 Patent.

        The independent device claims of the ’786 Patent, provide:

        an interface connected between said first and second electrical connectors for
        channeling audio signals to the car stereo from the after-market audio device, said
        interface including a microcontroller in electrical communication with said first
        and second electrical connectors . . .

 ’786 Patent, claims 1, 25, 44, 57, 66, 76, 86, 92, 99 (emphasis added).

        This Court previous construed this term in the Honda litigation and Blitzsafe proposes

 that same construction, i.e., “a device that includes a microcontroller and that is a functionally




                                                    -7-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 12 of 33 PageID #: 3694



 and structurally separate component from the car stereo, which integrates an external aftermarket

 device with a car stereo.” See Exhibit A, Blitzsafe Texas, LLC v. Honda Motor Co. Ltd., et al.,

 No. 2:15-cv-01274-JRG-RSP, Judge Payne’s Claim Construction Memorandum Opinion and

 Order, Dkt. 146 at 15–19 (E.D. Tex., Sept. 13, 2016) (“Honda CC Order”).1 Blitzsafe and

 Subaru agreed to this construction in Blitzsafe Texas, LLC v. Subaru Corp., et al., No. 2:17-cv-

 00421-JRG-RSP, Judge Payne’s Claim Construction Memorandum Opinion and Order, Dkt. 109

 at 14–15 (E.D. Tex., Dec. 11, 2018) (“Subaru CC Order”). See Exhibit B. Defendants seek to

 inject an additional limitation—“housed separately from the car stereo”—even though the words

 “housed” or “housing” do not appear anywhere in the claims or specification of the ’786 Patent.

        Defendants’ position has already been rejected by this Court. In the Honda case, this

 Court decided, after an extensive review of the intrinsic record, that the interface is not required

 to be “external to the ‘car stereo,’ or physically separate from the ‘physical devices’ that make-

 up the ‘car stereo.’” Exhibit A, Honda CC Order at 21 (citing ’786 Patent, 5:1–13). A “housed

 separately” limitation in the construction would contravene this Court’s prior findings.

        Defendants point to Figures 1-2H of the ’786 Patent to support the argument that the

 claimed interface must be “housed separately from the car stereo.” See Dkt. 197-3 at 1. The

 patentee’s presentation of the “interface” and “car radio” in separate blocks in these figures does

 not require that these components be housed separately, and interpreting these figures as

 connoting physical structure contradicts the specification. Figure 2A depicts the car radio 10,

 display 13 and control panel buttons 14 as separate blocks, but the portion of the specification

 describing Figure 2A states that the display and control panel buttons are part of the car radio:



 1
  This construction is identical to the construction adopted by the District of New Jersey in
 Marlowe Patent Hldgs. v. Ford Motor Co., Case No. 3:11-cv-07044-PGS-DEA, Markman
 Order, Dkt. 110 at 1 (D.N.J., Jan. 20, 2015). See Exhibit C.


                                                 -8-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 13 of 33 PageID #: 3695



 “the car radio 10 includes a display 13 (such as an alphanumeric, electroluminescent display) for

 displaying information, and a plurality of control panel buttons 14 that normally operate to

 control the radio 10.” ’786 Patent at 5:45–49 (emphasis added). Thus, the separate boxes in

 these figures were not intended to depict whether structures are physically separate or housed

 separately.

        Defendants also point to a statement by the Board in its decision denying institution of a

 prior IPR against the ’786 Patent, IPR2018-01142 (the “1142 IPR”), as supporting the concept

 that the interface and car radio must be housed separately from the car stereo. See Dkt. 197-3 at

 1. In that proceeding, the Board adopted a construction of “interface” formulated by the Board

 in a previous IPR: “a physical unit that connects one device to another and that has a functional

 and structural identity separate from that of both connected devices.” See Exhibit D, IPR2018-

 01142, Decision Denying Institution of Inter Partes Review, Paper 8 (Nov. 26, 2018) at 7.

 Applying this construction, the Board determined that the “Petitioner had failed to show that the

 alleged ‘interface’ in either Herley or Ido satisfies the construction for the term [].” Id. at 18.

 With respect to the Herley reference, the Board found that it was “silent as to a structural

 separation, if any, between the controller and any of the other depicted components.” Id. at 17-

 18. As to the Ido reference, the Board found that Petitioner had failed to show disclosure of the

 interface because “the ‘car stereo’ and the ‘interface’ are housed together, there being no

 structural separation apparent from any disclosure cited by Petitioner.” Id. at 18 (emphasis

 added). Ultimately, the Board did not determine that the “separate structural identity” of its

 construction requires that the car stereo and interface must be housed separately. The Board

 instead concluded that the Petitioner had failed to meet its burden to present evidence that the

 interface of Ido housed in a car stereo maintained a “structural identity separate from the car




                                                 -9-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 14 of 33 PageID #: 3696



 radio.” Id. Defendants’ present attempt to elevate Petitioner’s failure of evidence to the status of

 a claim limitation should be rejected.

        Defendants’ attempt to import the Board’s “housed separately from the car stereo”

 statement from the 1142 IPR into the construction of “interface” suffers from two additional

 flaws. First, the statement is based on the Board’s interpretation of a claim construction adopted

 in a prior IPR that was never litigated by the parties. Patent Owner assumed that the Board

 would apply its prior claim construction for the purpose of the 1142 IPR and did not challenge

 the construction at that stage of the proceedings. Id. at 7. Because the 1142 IPR was not

 instituted, it was unnecessary for Patent Owner to address the Board’s construction.

        Second, Defendants’ position presumes that the Board’s statements have the force of a

 disclaimer or estoppel. This is not so. A Board’s statements in an institution decision are not the

 statements of the Patent Owner and, therefore, cannot act as a disclaimer of claim scope. See

 Pragmatus AV, LLC v. Yahoo! Inc., No. C-13-1176, 2014, WL 1922081, at *4 (N.D. Cal., May

 13, 2014) (“Ultimately, what is important here is not what the PTAB said about the claim term []

 but rather what [the patentee] said about the term in the proceedings before the PTAB and

 whether any disavowal or estoppel argument may be asserted based thereon.”). Moreover, a

 Board’s interpretation of its own claim construction does not estop a Patent Owner from

 litigating its claim construction position in district court proceedings. See Adidas AG v. Under

 Armour, Inc., No. 1:14-cv-00130, D.I. 201 at n.1 (D. Del., Dec. 15, 2015) (“The court is not

 bound by a preliminary claim construction used by the PTAB for the limited purpose of denying

 an IPR request.”); Interdigital Comm. Inc. v. Nokia Corp., No. 1:13-cv-00010-RGA, 2014 WL

 8104167, at *1 (D. Del., Sept. 19, 2014) (holding that a denial of institution is not a decision on

 the merits and is “akin to a ruling on a preliminary injunction, where the merits are assessed with




                                                -10-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 15 of 33 PageID #: 3697



 less than a full record and with less than a full adversarial proceeding”); Coho Licensing LLC v.

 Glam Media, Inc., No. C 14-01576 JSW, 2017 WL 6210882, at *7 (N.D. Cal., Jan. 23, 2017)

 (“[T]he PTAB’s decision not to institute an inter partes review has no preclusive effect for any

 finding of fact before this Court.”).

        Accordingly, Plaintiff requests that the Court adopt its previous construction and again

 order that “interface” should be construed as “a device that includes a microcontroller and that is

 a functionally and structurally separate component from the car stereo, which integrates an

 external aftermarket device with a car stereo.”

        B.      “integration subsystem”

     Blitzsafe’s Proposed Construction                    Defendants’ Proposed Construction
 Not subject to 35 U.S.C. § 112(6)             Subject to 35 U.S.C. § 112(6) (pre-AIA).
 (pre-AIA).
                                               Indefinite.
 “a subsystem that includes a
                                               Alternatively, for the independent claims:
 microcontroller configured to integrate an    “subsystem including a microprocessor
 external device with a car audio/video        programmed to perform the flow-diagram of FIG.
 system”                                       24”;
                                               “subsystem”
                                               “system which is subordinate to another system
                                               and that is distinct from any other system (e.g., the
                                               car audio/video system)”

        The term “integration subsystem” is found in asserted claims 49, 50, 53, 57, 66, 70, 73,

 77–79, 80, 97, 99, 102–103, 106, 113, and 120 of the ’342 Patent. For example, claim 49 recites:

        . . . an integration subsystem in communication with a car audio/video system . . .
        wherein said integration subsystem obtains, using said wireless communication
        link, information about an audio file stored on the portable device, transmits the
        information to the car audio/video system for subsequent display of the
        information of a display of the car audio/video system, instructs the portable
        device to play the audio file in response to a user selecting the audio file using
        controls of the car audio/video system, and received audio generated by the
        portable device over said wireless communication link for playing on the car
        audio/video system.


                                                   -11-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 16 of 33 PageID #: 3698




 ’342 Patent, at claim 49.

          The ’342 Patent sets forth a definition for “integration” as follows:

          As used herein, the term “integration” or “integrated” is intended to mean
          connecting one or more external devices or inputs to an existing car stereo or
          video system via an interface, processing and handling signals, audio, and/or
          video information, allowing a user to control the devices via the car stereo or
          video system, and displaying data from the devices on the car stereo or video
          system.

  Id., at 8:64–9:3.

                 1.      “Integration Subsystem” Is Not a Means-Plus-Function Term and
                         Has Already Been Properly Construed

          This Court has already determined on two occasions that “integration subsystem” is not

 subject to 35 U.S.C. § 112(6) (pre-AIA), is not invalid under 35 U.S.C. § 112, ¶ 2, and should be

 construed to mean “a subsystem that includes a microcontroller configured to integrate an

 external device with a car audio/video system.” Exhibit B, “Subaru CC Order” at 38–47; see

 also Exhibit A, Honda CC Order at 23–28. There is no reason to depart from the construction of

 “integration subsystem” that this Court has previously adopted. See TQP Development, No.

 2:12-CV-180, 2014 WL 2810016, at *6 (“[P]revious claim constructions in cases involving the

 same patent are entitled to substantial weight, and the Court has determined that it will not depart

 from those constructions absent a strong reason for doing so.”)

          This Court has twice rejected arguments that “integration subsystem” is a means-plus-

 function term. Like the earlier proponents of this failed argument, Defendants cannot overcome

 the presumption against the application of § 112, ¶ 6 that must be applied since none of the

 claims of the ’342 Patent employ the word “means,” including the claims reciting the phrase

 “integration subsystem.” See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir.

 2015).



                                                  -12-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 17 of 33 PageID #: 3699



            A person of ordinary skill in the art would have understood an integration subsystem to

 be a type of interface which the parties do not dispute to be a name for structure. Ex. D,

 Declaration of Joseph C. McAlexander in Support of Blitzsafe Texas, LLC’s Opening Claim

 Construction Brief, at ¶ 27; see also id. at ¶¶ 21–35. The ’342 Patent specification refers to the

 structure of an integration system as including “an interface” and describes the structure of the

 integration subsystem as containing “circuitry” that includes “the interface disclosed in Figure

 3b,    and       discussed    in   the    specification    as   including    a    microcontroller,   a

 multiplexer/demultiplexer, resistors, capacitors, transistors, transformers, amplifiers, and

 oscillator, and other components.” See ’342 Patent at 8:64–9:3, 14:27–59, 34:63–35:1; Exhibit E

 at ¶ 27.

            This Court previously noted that “the integration subsystem is described as a discrete

 structure comprised of multiple structural components and not a ‘black box’ like the ‘distributed

 learning control module’ in Williamson.” Exhibit B, Subaru CC Order at 43; see also Exhibit A,

 Honda CC Order at 29–30). The Court found that “integration subsystem” is not subject to §

 112, ¶ 6, stating:

            [T]he specification further states that the “embodiments of the present invention
            discussed herein” include the interface disclosed in Figure 3b and discussed in the
            specification including the same 16F872 microcontroller, along with
            multiplexer/demultiplexer, resistors, capacitors, transistors, transformers,
            amplifiers, an oscillator, and other components. . . . The Federal Circuit has held
            that “circuitry” connotes structure to those in the electronic arts in the context of
            the § 112(6) analysis.”

 Exhibit B at 43 (citations omitted).

            As with “interface,” Defendants again cite to a non-binding and non-preclusive statement

 by the PTAB in IPR proceedings in an attempt to support reading a limitation into the claims that

 contravenes a prior construction of this Court.           Defendants ask this Court to impose the




                                                    -13-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 18 of 33 PageID #: 3700



 requirement that the integration subsystem must be “a system distinct from any other system

 (e.g., the car audio/video system)” based on an identical statement by the Board in IPR2016-

 01473 (the “1473 IPR”). See Exhibit F, Decision Denying Institution, Paper 9 (Jan. 24, 2017) at

 11-12. This Court previously found in both the Honda and Subaru cases that “the intrinsic

 evidence does not show the ‘integration subsystem’ has to be a functionally and structurally

 separate component from the ‘car stereo’” (Exhibit A, Honda CC Order at 31; see also Exhibit

 B, Subaru CC Order at 44), and the 1473 IPR decision (which was available when the Subaru

 claim construction disputes were being briefed) should not alter that construction.           See

 Pragmatus, 2014 WL 1922081, at *4; Adidas AG, No. 1:14-cv-00130, D.I. 201 at n.1;

 Interdigital 2014 WL 8104167, at *1; Coho Licensing, 2017 WL 6210882, at *7. This Court

 should reject Defendants’ proposed construction as an attempt to improperly inject “structural

 and functional separation” into the claims of the ’342 Patent.

        The Board’s statement that the integration subsystem must be a distinct component from

 any other system is not supported by the intrinsic record. The Board cited to two embodiments

 in which the portable device and car audio/video system, respectively, contain device electronics

 in addition to the circuitry of the integration subsystem. See Exhibit F, 1473 IPR, Paper No. 9 at

 11 (citing ’342 Patent, 34:9-13, 35:21-28, Figs. 18, 19). The mere disclosure that each system

 contains its own electronics in addition to the integration subsystem does not compel the

 conclusion apparently sought by Defendants that no circuitry can be shared by the integration

 subsystem and any other system. Nothing in the specification supports what would need to be a

 clear and unmistakable disavowal of claim scope to support Defendants’ position. Cordis Corp.

 v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009) (holding that to disavow or disclaim




                                                -14-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 19 of 33 PageID #: 3701



 the full scope of a claim term, the patentee’s statements in the specification or prosecution

 history must amount to a “clear and unmistakable” surrender).

        The extrinsic evidence cited by the Board also fails to supports its conclusion. The

 dictionary definitions of “subsystem” quoted by the Board were: (1) “[a] system which is

 subordinate to another system;” (2) “[a] system which is a part of, or assists, a larger system;”

 and (3) “a portion of a system that can be treated as a single element in the main system, but that

 can also be considered a distinct system itself”. Exhibit F, 1473 IPR, Paper 9 at 10-11. While

 one definition acknowledges that a subsystem can be considered a distinct system, id. at 11, none

 of these definitions mandates a finding that the plain and ordinary meaning of “subsystem” is

 that it is distinct from all other systems as Defendants contend.

        Finally, these definitions also demonstrate that a “subsystem” is not necessarily

 “subordinate” to another system as Defendants contend. Rather, a “subsystem” may simply be

 “a part of, or assist[],a larger system,” or can be a “portion” of another system. Id. at 10-11.

 These potential interpretations are consistent with the specification and with the claim language

 requiring only that the integration subsystem be “in communication with” the car audio/video

 system or portable device. See, e.g., ’342 Patent, claims 1, 49. The Court previously included

 the term “subsystem” in its construction of “integration subsystem,” declining to adopt

 Blitzsafe’s proposed construction of “one or more components of a system or device” in the

 Honda matter. See, Exhibit A, Honda CC Order at 23 (setting forth Blitzsafe’s proposed

 construction). Including the term “subsystem” in the construction of “integration subsystem”

 was sufficient in the Honda and Subaru matters, and it should be sufficient here.

        As before, Blitzsafe’s proposed construction is firmly rooted in the intrinsic record, and

 Blitzsafe requests that the Court stand by its prior construction of “integration subsystem” as “a




                                                 -15-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 20 of 33 PageID #: 3702



 subsystem that includes a microcontroller configured to integrate an external device with a car

 audio/video system.”

                2.      Even if “Integration Subsystem” Were to Invoke 35 U.S.C. § 112(6)
                        the Term is Not Invalid Under 35 U.S.C. § 112(2)

        Even if the term “integration subsystem” were determined to be defined solely by its

 function, Defendants must prove by clear and convincing evidence that the claim is invalid under

 35 U.S.C. § 112(2). Defendants’ argument fails because Figure 24 describes an algorithm that

 details the operation of the integration subsystem, and provides sufficiently definite structure for

 all alleged functions as a whole. See Exhibit E, ¶¶ 28-34. Figure 24 is exactly the type of

 “outline of an algorithm, a flowchart, or a specific set of instructions or rules” that satisfies the

 requirement for “computer-implemented” mean-plus-function terms. See Apple Inc. v. Motorola,

 Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (overruled on other grounds). Blitzsafe’s position is

 corroborated by its expert, Mr. McAlexander, who confirms that one of ordinary skill in the art

 would readily understand how to implement the algorithm from the disclosure of Figure 24 to

 accomplish the alleged functions. See Exhibit E, ¶¶ 28-34.

        Moreover, to the extent each of the alleged functions is taken independently, the

 specification provides support in addition to that which is described in Figure 24. For example,

 the alleged functions of “(1a) obtaining, using a wireless communication link, information about

 an audio file stored (claim 49) or received (claim 73),” “(2a) transmitting the information to the

 car audio/video system for subsequent display,” and “(4a) receiving audio generated by the

 portable device over the wireless communication link” can all be accomplished by electrical

 hardware such as the “wireless communication link” itself. Exhibit E, ¶ 30. In these instances

 where the means-plus-function term is not “computer implemented,” an algorithm is unnecessary




                                                 -16-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 21 of 33 PageID #: 3703



 and a description of hardware satisfies the definiteness requirement. See, e.g., Aristocrat Techs.

 Aus. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1337-38 (Fed. Cir. 2008).

        To the extent any alleged functions remain that in isolation may require an algorithm,

 such as “(3a) instructing the portable device to play the audio file in response to a user selecting

 the audio file,” these alleged functions are supported by algorithms and specific source code

 found in the specification. ’342 Patent, claim 1. For example, a description of additional

 exemplary algorithms is found in columns 22–25 with references to the source code in Table 1:

                As mentioned previously, to enable integration, the present
                invention contains logic for converting command signals issued
                from an after-market or OEM car stereo into a format compatible
                with one or more external audio devices connected to the present
                invention. Such logic can be applied to convert any car stereo
                signal for use with any external device. For purposes of
                illustration, a sample code portion is shown in Table 1, below, for
                converting control signals from a BMW car stereo into a format
                understandable by a CD changer.

 ’342 Patent at 22:7-16; Ehibit E, ¶ 33. Another algorithm and supporting code are described as

 present in Table 2:

                Additionally, the present invention contains logic for retrieving
                information from an after-market audio device, and converting
                same into a format compatible with the car stereo for display
                thereby. Such logic can be applied to convert any data from the
                external device for display on the car stereo. For purposes of
                illustration, a sample code portion is shown in Table 2, below, for
                converting data from a CD changer into a format understandable
                by a BMW car stereo

 ’342 Patent at 22:60–67. Exhibit E, ¶ 34. Figures 4 and 5 further describe logic including

 connecting audio channels to the head unit for playback. These figures and the accompanying

 description in columns 16 through 26 describe an algorithm used in connection with

 “channeling” or “linking” hardware such as a wireless interface, “port J1,” “port J2,” and various




                                                -17-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 22 of 33 PageID #: 3704



 “multiplexers.”   See, e.g., id., at 15:3–6, 8–21; 16:1–5; see also Exhibit B, ¶¶ 33-34.

 Accordingly, even if “integration subsystem” invokes § 112(6), Figure 24 discloses sufficient

 corresponding structure to render “integration subsystem” definite.

        C.      “Audio Generated by” Terms

       Disputed Term                 Blitzsafe’s Proposed             Defendants’ Proposed
                                         Construction                      Construction
                                                                 “receives decoded audio[video]
 “generated by the portable      “produced by the portable
                                                                 signals produced by the portable
 device over the [or said]       device, and received by the
                                                                 device and transmitted using
 wireless communication link     integration subsystem, as
                                                                 the[or said] wireless
 for playing on the car          decoded audio signals for
                                                                 communication link for playing
 audio/video system”             playing on the car
                                                                 on the car audio/video system
                                 audio/video system”
                                                                 without further audio [video]
                                                                 decoding”

 “generated by the portable                                      “transmits decoded audio signals
 device to the car audio/video                                   produced by the portable device,
 system using the wireless                                       and received by the integration
 communication link”                                             subsystem, to the car audio/video
                                                                 system using the wireless
                                                                 communication link for playing
                                                                 on the car audio/video system
                                                                 without further audio decoding”

        The “Audio Generated by” terms appear in claims 49, 66, 73, 94, 97, and 120 of the ’342

 Patent. Blitzsafe proposes that these phrases be construed to mean “produced by the portable

 device, and received by the integration subsystem, as decoded audio signals for playing on the

 car audio/video system.” This construction was offered by the Court at the Markman hearing in

 the Subaru matter and accepted by both parties after discussion among the Court and the parties.

 See, generally, Exhibit G, Blitzsafe Texas LLC v. Subaru Corp. et al., No. 2:17-cv-0421-JRG-

 RSP, Oct. 31, 2018 Transcript of Claim Construction Hearing Before the Honorable Judge Roy

 S. Payne United States Magistrate Judge at 79:3–87:19.




                                               -18-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 23 of 33 PageID #: 3705



        At the Subaru hearing, Blitzsafe agreed to the construction it proposes now for two

 reasons. First, it is consistent with Blitzsafe’s understanding that generating audio by a portable

 device from an audio file requires that the portable device decode the audio file into decoded

 audio signals. See Exhibit G at 80:16-22. Second, it requires that the integration subsystem

 receives decoded audio signals that do not need further decoding in order to be played in the car

 audio/video system. See id. at 80:22-25, 84:3-7. The Court and Subaru acknowledged that while

 no further decoding may take place at the integration subsystem after the decoded audio signals

 are received by the integration subsystem, this limitation does not preclude processing of the

 decoded audio signal by the car audio/video system to render audio. See id. at 84:20-87:15.

        Defendants’ proposed constructions are ambiguous and, if adopted, would be unhelpful

 to a jury.   Defendants’ constructions begin with the verbs “receives” and “transmits” and

 describe the actions of the integration subsystem, even though the claim terms begin with

 “generated” and describe the audio being received or channeled. Thus, the constructions do not

 properly define the limitations being construed. Moreover, the limitation “for playing on the car

 audio/video system without further audio decoding” injects ambiguity into the construction

 because it is unclear whether the constructions require that the audio is received or transmitted

 without further decoding, or simply that the integration subsystem does not further decode it

 before it is played by the car audio/video system.

        Accordingly, Blitzsafe respectfully requests that the Court reject Defendants’ proposed

 constructions and adopt Blitzsafe’s proposed construction for the “Audio Generated by” terms.




                                                -19-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 24 of 33 PageID #: 3706



        D.      “formatted command”/ “formatted control command”/ “formatted control
                signal”

  Blitzsafe’s Proposed Construction                    Defendants’ Proposed Construction
                                           “new and different [control] command that is in a
 Plain and ordinary meaning
                                           format compatible with the [after-market audio device
                                           / portable device / MP3 player]”


        The phrases “formatted command,” “formatted control command,” and “formatted

 control signal” appear in claims 1, 57, 90, and 92 of the ’786 Patent and claims 53, 57, and 97 of

 the ’342 Patent. For example, claim 1 of the ’786 Patent recites,

       a first preprogrammed code portion for remotely controlling the after-market audio
       device using the car stereo by receiving a control command from the car stereo
       through said first connector in a format incompatible with the after-market audio
       device, processing the received control command into a formatted command
       compatible with the aftermarket audio device, and transmitting the formatted
       command to the after-market audio device through said second connector for
       execution by the after-market audio device.

        A person of ordinary skill in the art would have reasonable certainty about the scope of

 the terms “formatted command,” “formatted control command,” and “formatted control signal”

 in the context of the claims. Specifically, the claims state that a “formatted control command” is

 the result of processing an incompatible command into one that is compatible with the

 aftermarket audio device. As this Court held in the Honda case when construing the “format

 incompatible” terms in the same claims, one of ordinary skill in the art would understand

 “compatible” to mean “designed to work with another device or system without modification.”

 Exhibit A, Honda CC Order at 58 (citations omitted). With this understanding, the Court found

 that the remainder of the claim phrase does not require explanation or clarification. See id.

 Accordingly, these terms should be construed according to their plain and ordinary meaning.

        Defendants’ construction relies on a decision of the PTAB to inject the narrowing phrase,

 “new and different,” into the claims.     See Exhibit D, 1142 IPR, Paper 8 at 14-16.          This


                                                -20-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 25 of 33 PageID #: 3707



 construction should be rejected because “new and different” implies that the formatted control

 command must not only be “different” than the inputted command, but must also be “new.” The

 Board noted that the specification refers to a formatted command outputted by an exemplary

 code portion for converting control commands as “new.” See ’786 Patent, 17:67–18:2; Exhibit

 D, 1142 IPR, Paper 8 at 15. The Board later stated that to meet the claims, the command

 received from the car stereo must be “different” from the formatted control command issued to

 the device. See Exhibit D, 1142 IPR, Paper 8 at 15–16. Thus, the Board used the terms “new”

 and “different” interchangeably or synonymously. Defendants’ construction, however, imposes

 a dual requirement that has no support in the intrinsic record and is ambiguous. As such, it

 should be rejected.

        Because the plain meaning of “formatted command,” “formatted control command,” and

 “formatted control signal” would be reasonably clear to a person of ordinary skill in the art,

 Plaintiff requests that the Court construe this terms in accordance with its plain and ordinary

 meaning.

        E.        “after-market [audio/video] device”

     Blitzsafe’s Proposed Construction                  Defendants’ Proposed Construction
 Plain and ordinary meaning                      “[audio/video] equipment lacking specifically-
                                                 designed wiring configuration for use only with
 Alternatively,
                                                 custom designed connectors in the vehicle for that
 “an [audio/video] device that is not included   purpose.”
 in an automobile as sold by the original
 equipment manufacturer”

        The term “after-market [audio/video] device” appears in claims 1, 4, 5, 7, 8, 10, 23, 26,

 and 86 of the ’786 Patent. The construction of the phrase “after-market [audio/video] device”




                                                 -21-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 26 of 33 PageID #: 3708



 was not addressed before this Court in the Honda litigation and for good reason.2 The meaning

 of “after-market [audio/video] device” is reasonably clear not only to a person of ordinary skill

 in the art, but also to your every day consumer. As such, Blitzsafe requests that the Court

 construe this term in accordance with its plain and ordinary meaning. To the extent that the

 Court believes construction is necessary to avoid ambiguity, Blitzsafe requests that the Court

 construe the term “after-market [audio/video] device” to mean “an [audio/video] device that is

 not installed in an automobile as sold by the original equipment manufacturer.”

        Blitzsafe’s proposed constructions are supported by the intrinsic evidence. In the very

 first paragraph of the specification, the ’786 Patent states:

                More specifically, the present invention relates to an audio device
                integration system for integrating after-market components such as
                satellite receivers, CD players, CD changers, MP3 players, Digital Audio
                Broadcast (DAB) receivers, auxiliary audio sources, and the like with
                factory-installed (OEM) or after-market car stereo systems.

 ’786 Patent, 1:7-12. Thus, the specification differentiates “aftermarket” systems with OEM

 systems because OEM systems are factory-installed. The distinction between OEM and after-

 market devices permeates the specification. See, e.g., ’786 Patent at 1:33-35 (“Even if the OEM

 radio is replaced with an after-market radio . . .”).           Therefore, the term “aftermarket

 [audio/video] device” should be construed in accordance with its plain and ordinary meaning.

        Defendants’ proposed construction is another confusing attempt to create a non-

 infringement position by construing this term to mean “[audio/video] equipment lacking

 specifically-designed wiring configuration for use only with custom designed connectors in the

 vehicle for that purpose.” Presumably, Defendants seek to exclude portable devices used by a
 2
   In the Subaru litigation, Blitzsafe agreed to a construction proposed by Subaru to simplify the
 issues for the Markman hearing in that case. See Exhibit B, Subaru CC Order at 15. Now that
 Defendants seek a construction that is divorced from its plain and ordinary meaning in an
 apparent attempt to manufacture a non-infringement argument, Blitzsafe proposes a construction
 that accurately reflects the plain and ordinary meaning of the term.


                                                  -22-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 27 of 33 PageID #: 3709



 majority of consumers and which can be integrated with a car stereo in accordance with the

 claimed invention, such as iPods and iPhones. Defendants’ convoluted definition for an easily

 understood term is not supported by the specification of the ’786 Patent. The ’786 Patent makes

 no mention of a “specifically-designed wiring configuration for use only with custom designed

 connectors in the vehicle for that purpose.”           While Figures 3A–3D of the ’786 Patent

 demonstrate circuitry for integrating various devices with a car stereo according to the claimed

 invention, the descriptions of those figures do not indicate that such circuitry is “specifically-

 designed . . . for use only with custom designed connectors in the vehicle for that purpose.”

        Defendants point to the prosecution history of the ’786 Patent to support their

 construction, but the cited portions are irrelevant to the proper construction of an “after-market

 device.” In response to the examiner’s rejection of certain claims as being anticipated or obvious

 over the Miyazaki reference, the patentee argued that Miyazaki did not disclose the claimed

 device presence signal.     Exhibit H, ’786 Patent File History, June 28, 2007 Response to

 Examiner at 35–36. The patentee explained that Miyazaki did not need, and therefore did not

 disclose, a device presence signal because the equipment units were specifically designed to

 work together as evidenced by “specially-designed wiring harness which is configured for use

 only with custom designed connectors positioned throughout a vehicle.” Id. at 36. Thus, the

 patentee did not define an “after-market device” as one lacking a specific type of wiring harness.

 Rather, the patentee argued that the existence of such a wiring harness was evidence that a

 device presence signal is not disclosed in the reference.

        Fundamentally, whether an audio/video device is an “after-market” product is not

 determined by its “wiring configuration.” Blitzsafe, therefore, requests that the Court reject

 Defendants’ incorrect, confusing construction in favor of the plain and ordinary meaning of




                                                 -23-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 28 of 33 PageID #: 3710



 “after-market [audio/video] device.” Alternatively, if the Court determines that a construction is

 necessary, Blitzsafe respectfully requests that the Court construes this term as it is applied by the

 specification to mean “an [audio/video] device that is not included in an automobile as sold by

 the original equipment manufacturer.”

        F.      “video information”

  Blitzsafe’s Proposed Construction                  Defendants’ Proposed Construction
 “Visual images”                           Plain and ordinary meaning

        The term “video information” appears in asserted claims 10 and 86 of the ’786 Patent.

 For example, claim 10 recites “[t]he apparatus of claim 1, wherein said interface processes video

 information generated by the after-market audio device.” ’786 Patent, claim 10.

        The scope of the parties’ disagreement on the proper construction of this term is unclear.

 After reviewing the specification and prosecution history, this Court concluded in the Honda

 case that “a person of ordinary skill in the art would understand that ‘video information’ includes

 both static and moving visual images.” Exhibit A, Honda CC Order at 61. Defendants’ position

 is that “video information” should be assigned its plain and ordinary meaning, but Defendants

 have not identified why they disagree that “visual images” is the plain and ordinary meaning of

 “video information.” Nevertheless, as the Court’s previous construction was proper, id. at 59–

 61, Defendants’ position that “video information” should be given its plain and ordinary meaning

 should be rejected.




                                                 -24-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 29 of 33 PageID #: 3711



        G.      “connector electrically connectable to” / “electrical connector” /
                “connectable”

  Blitzsafe’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                “a port that links separate components”

        The phrase “connector electrically connectable to” appears in asserted claims 1, 2, 4, 5,

 57, and 86 of the ’786 Patent, and unasserted claim 92, from which asserted claim 97 depends.

 In the Honda case, this Court assigned these terms their plain and ordinary meaning. Exhibit A,

 Honda CC Order at 61-65. The parties in the Subarucase agreed to that construction. Exhibit B,

 Subaru CC Order at 14. In view of the guidance in the claims and specification, and given this

 Court’s prior construction, it is unnecessary to construe these terms because they are readily

 understood by one of ordinary skill in the art.

        Furthermore, even if a construction is necessary, which it is not, Defendants’ construction

 is improper because it impermissibly reads limitations from the specification into the claims by

 attempting to limit an “electrical connector” to a “port.” See In re Papst Licensing Digital

 Camera Patent Litig., 778 F.3d 1255, 1265 (“[W]e see nothing to take that embodiment outside

 the reach of the usual rule that claims are generally not limited to features found in what the

 written description presents as mere embodiments, where the claim language is plainly

 broader.”). Defendants’ own intrinsic support indicates that that a “port” is but one embodiment

 of an electrical connector. See ’786 Patent at 8:31-64, 9:22-44 (“connectors are provided,

 illustratively indicated as ports . . . ports could be embodied by any suitable electrical connector

 known in the art”) (emphasis added). The intrinsic record contains no evidence that patentee

 disavowed or disclaimed all connectors which are not ports. See Abstrax, Inc. v. Hewlett-

 Packard Co., No. 2:14-cv-158-JRG, 2015 WL 156555, at *5–6 (E.D. Tex., Jan. 12, 2015)

 (finding that isolated instances of the proposed phrase in the intrinsic record and examples in the


                                                   -25-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 30 of 33 PageID #: 3712



 specification of non-limiting embodiments of the invention do not establish clear and

 unambiguous disclaimer). Accordingly, Defendants’ construction should be rejected.

        Defendants’ construction should also be rejected because it assumes that one of ordinary

 skill in the art would understand that electrical connectors, by definition, link “separate

 components.” The Board’s decision in the 1142 IPR, to which Defendants cite, does not support

 this proposition.3 The analysis of the “first connector” in the 1142 IPR follows the discussion of

 whether the Herley reference discloses an “interface” as construed by the Board—which

 construction requires a physical separateness between the interface and car stereo which is not

 part of this Court’s construction. See Exhibit D, 1142 IPR at 17-20. When the Board opined,

 “As noted above, we are not persuaded that the alleged ‘car stereo’ (which Petitioner highlights

 in green) is physically separate from the controller such that there is a connector between them,”

 it found that the claimed “first connector” is not disclosed because the prior art lacked the

 claimed separation between the alleged car stereo and interface. See id. at 19-20. The Board did

 not conclude that the first connector could not exist because electrical connectors may only link

 “separate components.”

        For these reasons, the Court should assign these terms their plain and ordinary meaning.

 VI.    CONCLUSION

        For the foregoing reasons, Blitzsafe respectfully requests that the Court adopt its

 proposed constructions for the disputed terms and phrases of the ’786 Patent and the ’342 Patent.


 Dated: March 13, 2019                                 BROWN RUDNICK LLP

                                                         /s/ Alfred R. Fabricant
                                                       Alfred R. Fabricant
                                                       NY Bar No. 2219392
 3
  As noted above, a Board’s statements in its institution decisions and its claim construction do
 not operate as an estoppel against, or disavowal by, a patent owner. See supra. at 10-11.


                                                -26-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 31 of 33 PageID #: 3713



                                            Email: afabricant@brownrudnick.com
                                            Lawrence C. Drucker
                                            NY Bar No. 2303089
                                            Email: ldrucker@brownrudnick.com
                                            Peter Lambrianakos
                                            NY Bar No. 2894392
                                            Email: plambrianakos@brownrudnick.com
                                            Vincent J. Rubino, III
                                            NY Bar No. 4557435
                                            Email: vrubino@brownrudnick.com
                                            Joseph M. Mercadante
                                            NY Bar No. 4784930
                                            Email: jmercadante@brownrudnick.com
                                            Alessandra C. Messing
                                            NY Bar No. 5040019
                                            Email: amessing@brownrudnick.com
                                            Sarah G. Hartman
                                            CA Bar No. 281751
                                            Email: shartman@brownrudnick.com
                                            Timothy J. Rousseau
                                            NY Bar No. 4698742
                                            Email: trousseau@brownrudnick.com
                                            Shahar Harel
                                            NY Bar No. 4573192
                                            Email: sharel@brownrudnick.com
                                            Danielle A. D’Aquila
                                            New York Bar No. 5098587
                                            Email: DD’Aquila@brownrudnick.com
                                            John A. Rubino
                                            NY Bar No. 5020797
                                            Email: jrubino@brownrudnick.com
                                            Daniel J. Shea
                                            NY Bar No. 5430558
                                            Email: dshea@brownrudnick.com
                                            BROWN RUDNICK LLP
                                            7 Times Square
                                            New York, NY 10036
                                            Telephone: 212-209-4800
                                            Facsimile: 212-209-4801

                                            Samuel F. Baxter
                                            Texas State Bar No. 01938000
                                            sbaxter@mckoolsmith.com
                                            Jennifer L. Truelove
                                            Texas State Bar No. 24012906
                                            jtruelove@mckoolsmith.com



                                     -27-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 32 of 33 PageID #: 3714



                                            McKOOL SMITH, P.C.
                                            104 East Houston Street, Suite 300
                                            Marshall, Texas 75670
                                            Telephone: 903-923-9000
                                            Facsimile: 903-923-9099

                                            ATTORNEYS FOR PLAINTIFF
                                            BLITZSAFE TEXAS, LLC




                                     -28-
Case 2:17-cv-00430-JRG Document 203 Filed 03/13/19 Page 33 of 33 PageID #: 3715



                                 CERTIFICATE OF SERVICE

        I hereby certify that counsel of record who are deemed to have consented to electronic

 service are being served this 13th day of March, 2019, with a copy of this document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                     /s/ Alfred R. Fabricant
                                                        Alfred R. Fabricant
